Citation Nr: 0124060	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  97-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of residuals of a right ankle and foot injury, 
including surgical reconstruction residuals, rated as 
20 percent disabling from October 1, 1996.

2.  Evaluation of residuals of a left ankle and foot injury, 
including surgical reconstruction residuals, rated as 
10 percent disabling from October 1, 1996.

3.  Evaluation of patellofemoral syndrome of the left knee, 
rated as 10 percent disabling from October 1, 1996.

4.  Evaluation of patellofemoral syndrome of the right knee, 
rated as 10 percent disabling from October 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1, 1993, to 
September 30, 1996, and he had 3 months and 16 days of active 
service prior to October 1, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO that, among other things, granted a claim of entitlement 
to service connection for residuals of a left ankle and foot 
injury, including surgical reconstruction residuals, and 
assigned a 10 percent evaluation, effective from 
October 1, 1996.  The RO granted a claim of entitlement to 
service connection for residuals of a right ankle and foot 
injury, including surgical reconstruction residuals, and 
assigned a 20 percent evaluation, effective from 
October 1, 1996.  Additionally, claims of entitlement to 
service connection for patellofemoral syndrome of each knee 
were granted.  Each knee disability was awarded a 10 percent 
evaluation, effective from October 1, 1996.  Previously, this 
case was before the Board in October 1999 when it was 
remanded for additional development. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues require consideration of the 
rating to be assigned effective from the date of award of 
service connection-in this case, October 1, 1996.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  On remand, the RO should 
undertake any action deemed necessary to ensure that the 
requirements of the new law have been satisfied.  That action 
should include, among other things, further development of 
the medical evidence.  This is required because the medical 
evidence of record is inadequate for determining whether the 
veteran's service-connected right ankle and foot, left ankle 
and foot, left knee, and right knee disabilities warrant 
higher evaluations.  Given the veteran's arguments that his 
service-connected disabilities have worsened, that he 
experiences pain, and greater functional loss upon prolonged 
use of his joints, further evidentiary development is 
required.  This is so because the available medical evidence 
does not contain sufficient information relating to 
application of 38 C.F.R. §§ 4.40, 4.45 (2001).  

The Court has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2001).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

The veteran was examined in April 2000 for the purpose of 
assessing the extent of all functional limitations caused by 
service-connected ankle, foot, and knee disabilities.  
However, the full extent of impairment of each service-
connected disability at issue, especially with repeated or 
prolonged use, is not clear from the report of that 
examination.  For example, the examiner noted at one point 
that there were no signs of painful motion, instability, 
weakness, or tenderness, but later indicated that the veteran 
indeed had limited function particularly with standing and 
walking.  The examiner indicated that the veteran's ankle and 
foot problems caused limitations in function due to pain, 
weakness, lack of endurance, incoordination, and instability, 
but the DeLuca-type assessment was not set forth.  In other 
words, the examiner did not equate such problems to the 
specific rating criteria.  In the case of the ankles and 
feet, for example, the criteria allow for 20 percent ratings 
for disability that equates to "marked" limitation of 
motion of the ankle or "moderately severe" foot injury.  
38 C.F.R. § 4.71a (Diagnostic Codes 5271, 5284) (2001).  
Additionally, a 30 percent rating is warranted for "severe" 
foot injury, and a 40 percent rating is warranted for loss of 
use of a foot.  38 C.F.R. § 4.71a (Diagnostic Code 5284) 
(2001).  Such assessments were not made with respect to the 
veteran's overall functional loss of each knee, ankle, and 
foot.  

There are additional reasons for remand, including the need 
to obtain vocational rehabilitation records.  In a written 
statement of December 1997, the veteran indicated that he was 
working with vocational rehabilitation services at VA and 
implied that these records would show the severity of his 
service-connected disabilities.  Specifically, he indicated 
that he was unable to do any physical labor due to his ankles 
and knees, and was unable to perform most routine activities.  
These records have neither been requested nor associated with 
the claims file; yet, such records may be pertinent to the 
veteran's claims.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include 
obtaining any vocational rehabilitation 
records maintained by VA.   

2.  The RO should ask the veteran to 
provide information regarding any records 
of recent treatment for his service-
connected ankles, feet, and knees that 
have not already been made part of the 
claims file.  The RO should assist the 
veteran in obtaining evidence as required 
by the VCAA and implementing regulations.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for another 
orthopedic evaluation.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The rationale for all opinions should be 
explained in detail.  Any indicated 
studies should be accomplished. 

With respect to the ankles and feet, the 
examiner should make all findings 
necessary to determine the current 
severity of each disability.  See DeLuca, 
supra.  All orthopedic dysfunction due to 
service-connected disability should be 
set forth in detail.  The examiner should 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Any pain with motion should be 
noted.  The examiner should indicate 
whether the veteran's left and right 
ankles and feet exhibit instability, 
weakened movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
the combined effects of all of these 
problems to "moderate," or "marked" 
limitation of motion of the ankles, or to 
"moderately severe," or "severe" foot 
injury, whichever description best 
portrays the veteran's overall functional 
disability.  If the examiner finds that 
the veteran's functional losses are best 
equated to loss of use of the foot as 
contemplated by 38 C.F.R. § 4.63 (2001) 
(no effective function remains other than 
that which would be equally well served 
by an amputation stump with use of a 
suitable prosthetic appliance), this 
should be affirmatively stated. 

With respect to each knee, the examiner 
should make all findings necessary to 
determine the current severity of each 
service-connected knee debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  With respect to 
each knee, the examiner should describe 
any recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether each 
knee exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions 
regarding functional losses.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claims 
in accordance with all applicable laws 
and regulations, including the VCAA and 
the implementing regulations.  
Consideration should be given to all 
potentially applicable diagnostic codes, 
and to whether "staged" ratings are 
warranted.  Fenderson, 12 Vet. App. at 
119.  The RO should also consider whether 
separate compensable ratings are 
warranted for disability due to scarring, 
or subluxation or instability.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


